Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is made in response to Amendment, filed 4 June 2021 (“Reply”).  Applicant has amended Claims 1, 10 and 18.  As amended, Claims 1 – 20 are presented for examination.
In Office action of 4 March 2021 (“Office Action”):
Claims 2 – 3, 8 – 9, 11 – 12 and 18 – 20 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite
Claims 1 – 8, 10 – 13 and 16 - 19 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5, 8 – 13 and 17 - 18 of U.S. Patent No. 10,771,865 B2.
Claims 1- 2, 4, 6 – 7, 10 – 11, 13 and 18 - 20 were rejected under 35 U.S.C. 103 as being unpatentable over Riise, US Pub. 2002/0184314 A1 (hereinafter Riise) in view of Norton et al., US Pub. 2006/0064733 A1 (hereinafter Norton).
Claims 3, 5, 8, 12, 14 – 16 and 19 were rejected under 35 U.S.C. 103 as being unpatentable over Riise in view of Norton as applied to claims 1, 10 and 18 above, and further in view of Bloch et al., US Pub. 2019/0373330 A1 (hereinafter Bloch2).  All documents that are directly or indirectly incorporated by references in their entirety in Bloch2 including reference Bloch et al., US Pub. 2013/0259442 A1 (hereinafter Bloch)
Claims 9 and 17 were rejected under 35 U.S.C. 103 as being unpatentable over Riise in view of Norton as applied to claims 1 and 10 above, and further in view of Shiels et al., US Patent 5,373,527 (hereinafter Shiels).

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

Response to Arguments - Claim Rejections - 35 USC § 112
Applicant has amended Claim 18 to clarify the last limitation.  Therefore, the rejection of Claims 18 and 20 under 35 USC § 112 is withdrawn.
Applicant’s arguments with respect to Claims 2, 8 – 9, 11 and 19 – 20 have been fully considered and are persuasive.  Therefore, the rejection of Claims 2 – 3, 8 – 9, 11 – 12 and 19 under 35 USC § 112 is withdrawn.


Response to Arguments - Double Patenting
Applicant has filed a Terminal Disclaimer.  Therefore, the rejection of Claims 1 – 8, 10 – 13 and 16 – 19 on the ground of nonstatutory double patenting is withdrawn.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 2, 4, 6 – 7, 10 – 11, 13 and 18 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riise, US Pub. 2002/0184314 A1 (hereinafter Riise) in view of Bloch et al., US Pub. 2014/0082666 A1 (hereinafter Bloch3) and Norton et al., US Pub. 2006/0064733 A1 (hereinafter Norton).  [Note: Both Riise and Norton are included on the IDS dated 11/25/2020]

In regards to Claim 1, Riise discloses a computer-implemented method, comprising: 
playing back at least a portion of an interstitial segment included in a media title, wherein the interstitial segment indicates a set of selectable options, and each option corresponds to a different media segment included in the media title (Riise: Fig. 6 and [0120], In a multi-threaded story comprising stories with multiple paths and endings, users are presented with a choice, e.g. by presenting 2 alternative continuations of the story on the display); 
receiving, at a first point in time, a selection of a first option included in the set of selectable options, wherein the first option corresponds to a first media segment included in the Riise: Fig. 6 and [0120], At time 601, users are presented with a choice.  User makes a selection prior to a predetermined time 602.  If a user selects a first choice, the thread 603 is received and the reception continues via transmission channel C1); 
determining a first playback position within the interstitial segment at which to begin playback of the first media segment (Riise: Fig. 6 and [0120], A user is requested to input a selection via an input means prior to a predetermined time 602);
advancing playback of the media title to a second playback position within the first media segment (Riise: [0120], A continuation is automatically selected if the user fails to respond).  
But Riise fails to explicitly disclose wherein the first playback position is different from a current playback position within the interstitial segment at the first point in time.
Bloch3 from a similar endeavor teaches wherein the first playback position is different from a current playback position within the interstitial segment at the first point in time (Bloch3: Fig. 2 and [0046], The time interval in which a viewer must select an option or Choosing time 240 is different than the time till next decision point 250).
Because current progress indicators lack the ability to support the unique issues encountered when attempting to navigate a video that is made up of multiple paths and segment selectable in real-time by a viewer, there is a need for navigation controls in a visual progress indicator that facilitate user interaction with selectable video content, (Bloch3: [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riise in view of Bloch3 to provide a progress indicator that dynamically displays the progression status of video content paths made up of selectable presentable video content segments while being viewed by a user.  A user control module assists the user in their navigation along the video content paths, (Bloch3: [0005]).
	
But Riise and Bloch3 fail to explicitly disclose advancing playback of the media title past a remaining portion of the interstitial segment that occurs subsequent to the first playback position to a second playback position within the first media segment (emphasis added to distinguish elements not explicitly taught by Riise and Bloch3).
Norton from a similar endeavor discloses advancing playback of the media title past a remaining portion of the interstitial segment that occurs subsequent to the first playback position (If the user indicates a selection by hovering over a selection icon before the end of the current segment, then the selection is stored but the selected next branch or segment is not immediately played as the current segment continues to play until its end is reached.  However, if the Select button is pressed, then the selected next story branch or segment is immediately played; Norton: [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riise and Bloch3 in view of Norton such that a viewer may dynamically choose story branches or plot twists without interruption of playback and therefore, without interruption of the narrative flow of the story, (Norton: [0052]).

Regarding Claim 2, the combined teaching of Riise, Bloch3 and Norton discloses the computer-implemented method of claim 1, further comprising determining a first portion of the interstitial segment that has been committed when the selection of the first option is received (Norton: Fig. 3A and [0050], Segment selection logic senses whether a viewer has selected one of the branch selection icons.  However, playback of the current segment continues uninterrupted while the user input is awaited).  This claim is rejected on the same grounds as Claim 1.

Regarding Claim 4, Riise, Bloch3 and Norton disclose the computer-implemented method of claim 1, further comprising buffering a portion of the first media segment in response to receiving the selection of the first option (Norton: [0052], If a user has indicated a selection by hovering over a selection icon before the end of the current segment, then the selection is stored.  The selected next story branch or segment is not immediately played.  The current segment continues to play until its end is reached and the next segment is retrieved and played).  This claim is rejected on the same grounds as Claim 1.

Regarding Claim 6, the combined teaching of Riise, Bloch3 and Norton discloses the computer-implemented method of claim 1, wherein the first playback position comprises a splice point at which playback of the media title advances seamlessly to the second playback position within the first media segment (Riise: Fig. 6 and [0120], If a user selects a first choice, the thread 603 is received and the reception continues via transmission channel C1).

Regarding Claim 7, the combined teaching of Riise, Bloch3 and Norton discloses the computer-implemented method of claim 1, wherein the media title comprises different story arcs associated with a branching narrative (Norton: Fig.1, [0029] and [0034], AV media includes a story tree 112 which is a stored data representation of branches and segments of a story and relationships among the segment, including decision points at which other segments may be selected trough user input) and a plurality of options for selecting between the different story arcs (Riise: [0120], Users are presented with a choice, e.g. by presenting 2 alternative continuations on the display and requesting input from the user).  This claim is rejected on the same grounds as claim 1.

In regards to Claim 10, Riise discloses one or more non-transitory computer-readable media including instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of: 
playing back at least a portion of an interstitial segment included in a media title, wherein the interstitial segment indicates a set of selectable options, and each option corresponds to a different media segment included in the media title (Riise: Fig. 6 and [0120], In a multi-threaded story comprising stories with multiple paths and endings, users are presented with a choice, e.g. by presenting 2 alternative continuations of the story on the display); 
receiving, at a first point in time, a selection of a first option included in the set of selectable options, wherein the first option corresponds to a first media segment included in the media title (Riise: Fig. 6 and [0120], At time 601, users are presented with a choice.  User makes a selection prior to a predetermined time 602.  If a user selects a first choice, the thread 603 is received and the reception continues via transmission channel C1); 
determining a first playback position within the interstitial segment (Riise: Fig. 6 and [0120], A user is requested to input a selection via an input means prior to a predetermined time 602);
advancing playback of the media title to a second playback position within the first media segment (Riise: [0120], A continuation is automatically selected if the user fails to respond).  
But Riise fails to explicitly disclose wherein the first playback position is different from a current playback position within the interstitial segment at the first point in time.
Bloch3 from a similar endeavor teaches wherein the first playback position is different from a current playback position within the interstitial segment at the first point in time (Bloch3: Fig. 2 and [0046], The time interval in which a viewer must select an option or Choosing time 240 is different than the time till next decision point 250).
Because current progress indicators lack the ability to support the unique issues encountered when attempting to navigate a video that is made up of multiple paths and segment selectable in real-time by a viewer, there is a need for navigation controls in a visual progress indicator that facilitate user interaction with selectable video content, (Bloch3: [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riise in view of Bloch3 to provide a progress indicator that dynamically displays the progression status of video content paths made up of selectable presentable video content segments while being viewed by a user.  A user control module assists the user in their navigation along the video content paths, (Bloch3: [0005]).	
But Riise and Bloch3 fail to explicitly disclose advancing playback of the media title past a remaining portion of the interstitial segment that occurs subsequent to the first playback position to a second playback position within the first media segment (emphasis added to distinguish elements not explicitly taught by Riise and Bloch3).
Norton from a similar endeavor discloses advancing playback of the media title past a remaining portion of the interstitial segment that occurs subsequent to the first playback position (Norton: [0052], (If the user indicates a selection by hovering over a selection icon before the end of the current segment, then the selection is stored but the selected next branch or segment is not immediately played as the current segment continues to play until its end is reached.  However, if the Select button is pressed, then the selected next story branch or segment is immediately played).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riise and Bloch3 in view of Norton such that a viewer may dynamically choose story branches or plot twists without interruption of playback and therefore, without interruption of the narrative flow of the story, (Norton: [0052]).

Regarding Claim 11, the combined teaching of Riise, Bloch3 and Norton disclose the one or more non-transitory computer-readable media of claim 10, further comprising determining a first portion of the interstitial segment that has been committed when the selection of the first option is received (Norton: Fig. 3A and [0050], Segment selection logic senses whether a viewer has selected one of the branch selection icons.  However, playback of the current segment continues uninterrupted while the user input is awaited).  This claim is rejected on the same grounds as Claim 10.

Regarding Claim 13, the combined teaching of Riise, Bloch3 and Norton discloses the one or more non-transitory computer-readable media of claim 10, wherein the interstitial segment further indicates a second option that corresponds to a second media segment included in the media title (Riise: Fig. 6 and [0120], Users are presented with 2 alternative continuations.  If a user selects a second choice, the selection module requests to receive channel C3 and thread 604 is received).


In regards to Claim 18, Riise discloses a system, comprising: 
a memory storing a playback application (Riise: [0082], program code loaded in memory); and 
a processor that, when executing the playback application, is configured to perform (Riise: [0082], Features are implemented in software and carried out in a data processing system) the steps of: 
playing back at least a portion of an interstitial segment included in a media title, wherein the interstitial segment indicates a set of selectable options, and each option corresponds to a different media segment included in the media title, (Riise: Fig. 6 and [0120], In a multi-threaded story comprising stories with multiple paths and endings, users are presented with a choice, e.g. by presenting 2 alternative continuations of the story on the display);
receiving, at a first point in time, a selection of a first option included in the set of options, wherein the first option corresponds to a first media segment included in the media title (Riise: Fig. 6 and [0120], At time 601, users are presented with a choice.  User makes a selection prior to a predetermined time 602.  If a user selects a first choice, the thread 603 is received and the reception continues via transmission channel C1);
determining a first playback position within the interstitial segment (Riise: Fig. 6 and [0120], A user is requested to input a selection via an input means prior to a predetermined time 602);
advancing playback of the media title to a second playback position within the first media segment. (A continuation is automatically selected if the user fails to respond; Riise: [0120]).
But Riise fails to explicitly disclose wherein the first playback position is different from a current playback position within the interstitial segment at the first point in time.
Bloch3 from a similar endeavor teaches wherein the first playback position is different from a current playback position within the interstitial segment at the first point in time (Bloch3: Fig. 2 and [0046], The time interval in which a viewer must select an option or Choosing time 240 is different than the time till next decision point 250).
Because current progress indicators lack the ability to support the unique issues encountered when attempting to navigate a video that is made up of multiple paths and segment selectable in real-time by a viewer, there is a need for navigation controls in a visual progress indicator that facilitate user interaction with selectable video content, (Bloch3: [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riise in view of Bloch3 to provide a progress indicator that dynamically displays the progression status of video content paths made up of selectable presentable video content segments while being viewed by a user.  A user control module assists the user in their navigation along the video content paths, (Bloch3: [0005]).
	
But Riise and Bloch3 fail to explicitly disclose advancing playback of the media title past a remaining portion of the interstitial segment that occurs subsequent to the first playback position to a second playback position within the first media segment (emphasis added to distinguish elements not explicitly taught by Riise and Bloch3).
Norton from a similar endeavor discloses advancing playback of the media title past a remaining portion of the interstitial segment that occurs subsequent to the first playback position (Norton: [0052], If the user indicates a selection by hovering over a selection icon before the end of the current segment, then the selection is stored but the selected next branch or segment is not immediately played as the current segment continues to play until its end is reached.  However, if the Select button is pressed, then the selected next story branch or segment is immediately played).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riise and Bloch3 in view of Norton such that a viewer may dynamically choose story branches or plot twists without interruption of playback and therefore, without interruption of the narrative flow of the story, (Norton: [0052]).

Regarding Claim 20, the combined teaching of Riise, Bloch3 and Norton discloses the system of claim 18, wherein the processor further performs the step of determining a first portion of the interstitial segment that has been committed when the selection of the first option is received, wherein advancing playback of the media title does not comprise unloading the first portion of the interstitial segment (Norton: [0052], To determine if the current segment continues to play until its end is reached or immediately plays the next story branch or segment, the system senses if the selection was made by hovering the cursor over a selection icon or if the Select button is pressed).



Claims 3, 5, 8, 12, 14 – 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riise in view of Bloch3 and Norton as applied to claims 1, 10 and 18 above, and further in view of Bloch et al., US Pub. 2019/0373330 A1 (hereinafter Bloch2).  All documents that are directly or indirectly incorporated by references in their entirety in Bloch2 including reference Bloch et al., US Pub. 2013/0259442 A1 (hereinafter Bloch), (see Bloch2, [0044]) are treated as part of specification of the reference Bloch2 (see for example, MPEP 2163.07b) [Note: Both Bloch and Bloch2 are included on the IDS dated 11/25/2020]

	
Regarding Claim 3, the combined teaching of Riise, Bloch3 and Norton discloses the computer-implemented method of claim 1.  But Riise, Bloch3 and Norton fail to explicitly disclose, further comprising: buffering the first portion of the interstitial segment; buffering a second portion of the interstitial segment that is subsequent to the first portion of the interstitial segment; and transmitting the first portion of the interstitial segment to a media player for playback, but not transmitting the second portion of the interstitial segment to the media player for playback.
Bloch from a similar endeavor teaches further comprising: 
buffering the first portion of the interstitial segment (System loads all possible segments that can be chosen by the user.  For example, the Segments 1, 2a and 2b are loaded; Bloch: Fig. 4a and [0059]); 
buffering a second portion of the interstitial segment that is subsequent to the first portion of the interstitial segment (System loads all possible segments that can be chosen by the user.  For example, the Segment 2a with its subsequent segments 3a and 3b are loaded as well as segments 2b with its subsequent segment 3c and 3d; Bloch: Fig. 4a and [0058] -  [0059]);; and 
transmitting the first portion of the interstitial segment to a media player for playback, but not transmitting the second portion of the interstitial segment to the media player for playback (If user selects option 2b, segment 2a is disregarded along with segments 3a and 3b.  Segment 2b is downloaded and played and segments 3c and 3d are downloaded; Bloch: Figs. 4a – 4b and [0058] – [0059]).
If a site has a slow web server or limited bandwidth, or the end user is on a slow Internet connection, then the end user will notice buffering, (Bloch: [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching of Riise, Bloch3 and Norton with Bloch to improve the loading of videos, (Bloch: [0009]).  Videos are pre-loaded in order to give the loader a head start and ensure a seamless video viewing experience, (Bloch: [0061]).

Regarding Claim 5, the combined teaching of Riise, Bloch3 and Norton discloses the computer-implemented method of claim 4.  But Riise, Bloch3 and Norton fail to explicitly disclose, wherein the first playback position is determined based, at least in part, on an amount of the first media segment that has been buffered.
	Bloch from a similar endeavor teaches, wherein the first playback position is determined based, at least in part, on an amount of the first media segment that has been buffered (Bloch: Fig. 5 and [0063] – [0064], Video segments are pre-loaded in order to give the loader a head start and ensure a seamless video viewing experience.  Fig. 5 illustrates two possible values for preloading time.  Optimization is achieved by continuing loading during dead time before the user presses play). 
	 If a site has a slow web server or limited bandwidth, or the end user is on a slow Internet connection, then the end user will notice buffering, (Bloch: [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching of Riise, Bloch3 and Norton with Bloch to improve the loading of videos, (Bloch: [0009]).  Videos are pre-loaded in order to give the loader a head start and ensure a seamless video viewing experience, (Bloch: [0061]).

Regarding Claim 8, the combined teaching of Riise, Bloch3 and Norton discloses the computer-implemented method of claim 1, further comprising:
determining a first portion of the interstitial segment that has been committed when the selection of the first option is received (Norton: Fig. 3A and [0050], Segment selection logic senses whether a viewer has selected one of the branch selection icons.  However, playback of the current segment continues uninterrupted while the user input is awaited).  
But Riise, Bloch3 and Norton fail to explicitly disclose prior to advancing playback of the media title, playing back the first portion of the interstitial segment.
Bloch from a similar endeavor teaches prior to advancing playback of the media title, playing back the first portion of the interstitial segment (An interactive video player is provided with a loader which downloads video segments to the player.  After pressing play, the system plays the first segment, collects first user selection, then plays the second segment.  Following the first segment, an updated download is provided according to the user selection; Bloch: Fig. 1, [0018], [0030] and [0051]).
	If a site has a slow web server or limited bandwidth, or the end user is on a slow Internet connection, then the end user will notice buffering, (Bloch: [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching of Riise, Bloch3 and Norton with Bloch to improve the loading of videos, (Bloch: [0009]).  Videos are pre-loaded in order to give the loader a head start and ensure a seamless video viewing experience, (Bloch: [0061]).

Regarding Claim 12, the combined teaching of Riise, Bloch3 and Norton discloses the one or more non-transitory computer-readable media of claim 11.  But Riise, Bloch3 and Norton fail to explicitly disclose, further comprising the steps of: buffering the first portion of the interstitial segment; buffering a second portion of the interstitial segment that is subsequent to the first portion of the interstitial segment; and transmitting the first portion of the interstitial segment to a media player for playback, and not transmitting the second portion of the interstitial segment to the media player for playback. 
Bloch from a similar endeavor teaches buffering the first portion of the interstitial segment (Bloch: Fig. 4a and [0059], System loads all possible segments that can be chosen by the user.  For example, the Segments 1, 2a and 2b are loaded);
buffering a second portion of the interstitial segment that is subsequent to the first portion of the interstitial segment (Bloch: Fig. 4a and [0058] - [0059], System loads all possible segments that can be chosen by the user.  For example, the Segment 2a with its subsequent segments 3a and 3b are loaded as well as segments 2b with its subsequent segment 3c and 3d); and 
transmitting the first portion of the interstitial segment to a media player for playback, but not transmitting the second portion of the interstitial segment to the media player for playback (Bloch: Figs. 4a – 4b and [0058] – [0059], If user selects option 2b, segment 2a is disregarded along with segments 3a and 3b.  Segment 2b is downloaded and played and segments 3c and 3d are downloaded). 
If a site has a slow web server or limited bandwidth, or the end user is on a slow Internet connection, then the end user will notice buffering, (Bloch: [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching of Riise, Bloch3 and Norton with Bloch to improve the loading of videos, (Bloch: [0009]).  Videos are pre-loaded in order to give the loader a head start and ensure a seamless video viewing experience, (Bloch: [0061]). 

Regarding Claim 14, the combined teaching of Riise, Bloch3 and Norton discloses the one or more non-transitory computer-readable media of claim 13, further comprising: buffering a portion of the first media segment prior to receiving the selection of the first option (Riise: Fig. 1b and [0099], At the time indicated by the arrow 114, a receiver may connect to channel C4 at time 114 as the program section for channel C3 has already been received).
But Riise, Bloch3 and Norton fail to explicitly disclose buffering a portion of the second media segment prior to receiving the selection of the first option.
Bloch2 from a similar endeavor teaches, further comprising: 
buffering a portion of the second media segment prior to receiving the selection of the first option (Bloch2: [0037], Next multimedia content segment and other potential next segments, can be downloaded and buffered in the background; [0044], Project Configuration File is used to determine which media files should be loaded or buffered prior to being played or potentially played).
As users are allowed to make choices on how to proceed through streaming video paths and video segments are quickly transitioned to upon selection, there is a noticeable disconnect in audio and video between consecutive segments, (Bloch2: [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riise, Bloch3 and Norton in view of Bloch2 to create a continuous, seamless presentation such that there are no noticeable gaps, jumps, freezes, delays, or other visual or audible interruptions to playback between segments, (Bloch2: [0033]).  
	

Regarding Claim 15, the combined teaching of Riise, Bloch3, Norton and Bloch2 discloses the one or more non-transitory computer-readable media of claim 14, further comprising, upon receiving the selection of the first option: 
continuing buffering of the first media segment (Riise: Fig. 1b and [0099], At the time indicated by the arrow 114, a receiver may connect to channel C4 at time 114 as the program section for channel C3 has already been received); and 
stopping buffering of the second media segment (Bloch2: [0037], Next multimedia content segment and other potential next segments, can be downloaded and buffered in the background; [0044], Project Configuration File is used to determine which media files should be loaded or buffered prior to being played or potentially played).  This claim is rejected on the same grounds as Claim 14.

Regarding Claim 16, the combined teaching of Riise, Bloch3, Norton and Bloch2 discloses the one or more non-transitory computer-readable media of claim 15, wherein the first playback position is determined based, at least in part, on an amount of the first media segment that has been buffered (Bloch: Fig. 5 and [0063] – [0064], Video segments are pre-loaded in order to give the loader a head start and ensure a seamless video viewing experience.  Fig. 5 illustrates two possible values for preloading time.  Optimization is achieved by continuing loading during dead time before the user presses play).  This claim is rejected on the same grounds as Claim 14.

Regarding Claim 19, the combined teaching of Riise, Bloch3 and Norton discloses the system of claim 18, wherein the processor further performs the steps of: 
determining a first portion of the interstitial segment that has been committed when the selection of the first option is received (Norton: Fig. 3A and [0050], Segment selection logic senses whether a viewer has selected one of the branch selection icons.  However, playback of the current segment continues uninterrupted while the user input is awaited).  
But Riise, Bloch3 and Norton fail to explicitly disclose prior to advancing playback of the media title, playing back the first portion of the interstitial segment.
Bloch from a similar endeavor teaches prior to advancing playback of the media title, playing back the first portion of the interstitial segment (An interactive video player is provided with a loader which downloads video segments to the player.  After pressing play, the system plays the first segment, collects first user selection, then plays the second segment.  Following the first segment, an updated download is provided according to the user selection; Bloch: Fig. 1, [0018], [0030] and [0051]).
	If a site has a slow web server or limited bandwidth, or the end user is on a slow Internet connection, then the end user will notice buffering, (Bloch: [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching of Riise, Bloch3 and Norton with Bloch to improve the loading of videos, (Bloch: [0009]).  Videos are pre-loaded in order to give the loader a head start and ensure a seamless video viewing experience, (Bloch: [0061]).


Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riise in view of Bloch3 and Norton as applied to claims 1 and 10 above, and further in view of Shiels et al., US Patent 5,373,527 (hereinafter Shiels). [Note: Shiels is included on the IDS dated 11/25/2020]


Regarding Claim 9, the combined teaching of Riise, Bloch3 and Norton disclose the computer-implemented method of claim 1, further comprising determining a first portion of the interstitial segment that has been committed when the selection of the first option is received (Norton: Fig. 3A and [0050], Segment selection logic senses whether a viewer has selected one of the branch selection icons.  However, playback of the current segment continues uninterrupted while the user input is awaited).
But Riise, Bloch3 and Norton fail to explicitly disclose wherein advancing playback of the media title does not comprise unloading the first portion of the interstitial segment.
Shiels from a similar endeavor teaches wherein advancing playback of the media title does not comprise unloading the first portion of the interstitial segment (Because the smart card may be carried over successive operating periods, the need for a user to restart is avoided; Shiels: col. 3 ll. 38 – 42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riise, Bloch3 and Norton in view of the interactive entertainment system of Shiels to provide an interactive entertainment apparatus for the home user, wherein the selection of branch narrative paths is made in an improved manner, (col. 1 ll. 55 – 58).

Regarding Claim 17, the combined teaching of Riise, Bloch3 and Norton discloses the one or more non-transitory computer-readable media of claim 10.  But Riise, Bloch3 and Norton fail to explicitly disclose, wherein a media player that is responsible for playing back the media title is not re-initialized when playback of the media title is advanced to the second playback position.
	Shiels from a similar endeavor teaches wherein a media player that is responsible for playing back the media title is not re-initialized when playback of the media title is advanced to the second playback position (Because the smart card may be carried over successive operating periods, the need for a user to restart is avoided; Shiels: col. 3 ll. 38 – 42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riise, Bloch3 and Norton in view of the interactive entertainment system of Shiels to provide an interactive entertainment apparatus for the home user, wherein the selection of branch narrative paths is made in an improved manner, (col. 1 ll. 55 – 58).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bloch et al., US Pub. 2016/0104513 A1 discloses a time offset can be included in a bookmark, which can represent events, choices, and other points of interest, to start playback at a later point in the named segment ([0034]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA M FOGG/Examiner, Art Unit 2421